Title: To George Washington from James K. Tobine, August 1787
From: Tobine, James K.
To: Washington, George

 

May it please Your Excellency
[August 1787]

With the most profound humility I beg leave to approach You, in order to implore You, Sir, that You would be pleased to permit Your Excellency’s most illustrious Name to be prefixed to a Subscription, which I am about to solicit towards the enabling me to print, & publish a certain dramatic Work, calld Americania & Seraphina, or the Immortal Friendship, An alegorical, musical Masque.
If this very Great (and to me most important) Favour, without Sir your knowing the tendency or Design of the Work, be inadmissible: I am ready to lay my poor Manuscript at Your Excellency’s Feet, and beg leave to Subscribe myself, Your Excellencys Most devoted Most humble and most faithful Servt

James K. Tobine

